Exhibit 10.1

Fourth Amendment to Loan Agreement

This Fourth Amendment to Loan Agreement (the “Amendment”) is made and entered
into as of June 29, 2011, between inContact, Inc. (“Borrower”) and Zions First
National Bank (“Lender”).

Recitals

1. Borrower and Lender have entered into a Loan Agreement dated July 16, 2009,
as amended by that certain (i) Amendment to Loan Agreement dated February 22,
2010, (ii) Second Amendment to Loan Agreement dated August 3, 2010, and
(iii) Third Amendment to Loan Agreement dated March 1, 2011 (collectively the
“Loan Agreement”).

2. Borrower and Lender desire to modify and amend the Loan Agreement, as
provided herein.

Amendment

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender and Borrower hereby agree and amend and modify the
Loan Agreement as follows:

1. Recitals. Borrower and Lender each hereby acknowledge the accuracy of the
Recitals, which are incorporated herein by reference.

2. Definitions. Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meaning when used herein. Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.

3. Amendments. The Loan Documents are hereby modified and amended as follows:

(a) Borrowing Base Certificates. Section 6.7(d) of the Loan Agreement is deleted
and replaced in its entirety with the following:

d. Borrower shall submit to Lender a Borrowing Base Certificate as of the 5th
and 20th day of each month in a form provided by or acceptable to Lender
demonstrating that the outstanding balance on the Loan is in compliance with the
terms and conditions of this Loan Agreement. The Borrowing Base Certificate
shall be due within five (5) days after the 5th and 20th day of each month. The
Borrowing Base Certificates shall include an accounts receivable aging report,
in a form acceptable to Lender. However, Borrower is not required to submit a
Borrowing Base Certificate if the outstanding balance on the Loan is $0. If
Borrower elects not to submit a Borrowing Base Certificate because the
outstanding balance on the Loan is $0, prior to receiving any further advances
on the Loan, Borrower must submit to Lender a Borrowing Base Certificate
demonstrating that the outstanding balance on the Loan after the proposed
advance is in compliance with the terms and conditions of this Loan Agreement.



--------------------------------------------------------------------------------

(b) Minimum Liquidity Position and Minimum Quarterly EBITDA. Section 6.14(a)
Minimum Quarterly EBITDA of the Loan Agreement is deleted and replaced in its
entirety with the following:

a. Minimum Liquidity Position and Minimum Quarterly EBITDA. Borrower shall at
all times maintain cash, cash equivalents, and marketable securities having an
aggregate value, as determined in accordance with Accounting Standards and as
reasonably acceptable to Lender, of not less than the outstanding balance on the
Loan plus $2,500,000 (“Minimum Liquidity Position”). If the aggregate value of
Borrower’s cash, cash equivalents, and marketable securities is at any time less
than the Minimum Liquidity Position, Borrower shall maintain a minimum quarterly
EBITDA, measured as of the last day of each quarter, of $1,000,000.00.

4. References. Each reference in the Loan Documents to any of the Loan Documents
shall be deemed to be a reference to such documents as modified hereby.

5. Borrower Representations and Warranties. Borrower hereby affirms and again
makes the representations and warranties set forth in Section 5 of the Loan
Agreement as of the date of this amendment, except to the extent that any such
representations and warranties refer specifically to an earlier date.

6. Borrower Covenants. Borrower covenants with Lender as follows:

(a) Borrower shall execute, deliver, and provide to Lender such additional
agreements, documents, and instruments as reasonably required by Lender to
effectuate the intent of this Amendment.

(b) Borrower hereby fully, finally, and forever releases and discharges Lender
and its successors, assigns, directors, employees, agents, and representatives
from any and all actions, causes of action, claims, debts, demands, liabilities,
obligations, and suits of whatever kind or nature, in law or equity, that
Borrower has or in the future may have, whether known or unknown, arising from
or relating to the Loan, the Loan Documents, or the actions or omissions of
Lender in respect to the Loan or the Loan Documents arising from events, acts or
omissions occurring prior to the date hereof.

7. Payment of Expenses and Attorneys Fees. Borrower shall pay all reasonable
expenses of Lender relating to the negotiation, drafting of documents, and
documentation of this Amendment, including, without limitation, all reasonable
attorneys fees and legal expenses. Lender is authorized and directed to disburse
a sufficient amount of the Loan proceeds to pay these expenses in full.

8. Agreement Remains in Full Force and Effect. The Loan Documents are ratified
and affirmed by Borrower and shall remain in full force and effect as modified
hereby. Any property rights or rights to or interests in property granted as
security in the Loan Documents shall remain as security for the Loan and the
obligations of Borrower in the Loan Documents.

 

- 2 -



--------------------------------------------------------------------------------

9. Integrated Agreement; Amendment. This Amendment, together with the Loan
Agreement and the Loan Documents, constitutes the entire agreement between
Lender and Borrower concerning the subject matter hereof, and may not be altered
or amended except by written agreement signed by Lender. PURSUANT TO UTAH CODE
SECTION 25-5-4, BORROWER IS NOTIFIED THAT THESE AGREEMENTS ARE A FINAL
EXPRESSION OF THE AGREEMENT BETWEEN LENDER AND BORROWER AND THESE AGREEMENTS MAY
NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah.

11. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document. Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one document. Receipt by Lender of an executed copy of this Amendment by
facsimile or electronic mail shall constitute conclusive evidence of execution
and delivery by the signatory thereto.

All other prior and contemporaneous agreements, arrangements, and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

This Amendment and the Loan Agreement shall be read and interpreted together as
one agreement.

[Signature Pages(s) Follow]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties here executed this Amendment upon the day and
year first indicated above.

 

Lender: Zions First National Bank By:  

 

Name: Thomas C. Etzel Title: Senior Vice President

Borrower:   inContact, Inc.

By:  

 

Name:  

 

Title:  

 

FOURTH AMENDMENT TO LOAN

AGREEMENT

Signature Page